NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                            JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 13-10142

               Plaintiff - Appellee,              D.C. No. 4:11-cr-03745-DCB

  v.                                              MEMORANDUM*

EUGENE P. PATTERSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Eugene P. Patterson appeals from the district court’s judgment and

challenges his guilty-plea conviction for assault on a federal officer, in violation of

18 U.S.C. § 111(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Patterson challenges the district court’s denial of his motion to withdraw his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
guilty plea. The district court did not abuse its discretion in determining that

Patterson had failed to demonstrate a fair and just reason for requesting withdrawal

of his plea. See Fed. R. Crim. P. 11(d)(2)(B); United States v. Ortega-Ascanio,

376 F.3d 879, 883 (9th Cir. 2004) (stating standard of review).

      AFFIRMED.




                                           2                                       13-10142